GEF/hh
10.5.18

                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


IN RE:                                )                   CASE NO. 18-10514
                                      )
          WILSON LAND PROPERTIES, LLC )                   CHAPTER 11
                                      )
               DEBTOR                 )                   JUDGE ARTHUR I. HARRIS
                                      )
                                      )                   RESPONSE TO MOTION OF THE
                                      )                   HUNTINGTON NATIONAL BANK
                                      )                   FOR RELIEF FROM STAY AND
                                      )                   ABANDONMENT


          Now comes the Debtor and responds to Huntington’s Motion for Relief from Stay by stating that

Debtor has procured a contract on this property, a Motion to Sell has been filed with this Court, and that

going forward with the Debtor’s proposed sale is a more efficient way of handling Huntington’s lien on

the property, rather than going through a Relief from Stay Motion.



                                                          Respectfully submitted,


                                                          /s/ Glenn E Forbes
                                                          Glenn E. Forbes, Esq. (0005513)
                                                          FORBES LAW LLC
                                                          Main Street Law Building
                                                          166 Main Street
                                                          Painesville, OH 44077
                                                          Voice: (440) 357-6211
                                                          Fax: (440) 357-1634
                                                          eFax: 1-888-807-6985
                                                          gforbes@geflaw.net
                                                          bankruptcy@geflaw.net




18-10514-aih        Doc 61      FILED 10/09/18        ENTERED 10/09/18 12:38:58              Page 1 of 2
                                 CERTIFICATE OF SERVICE


       I hereby certify that on October 9, 2018, a true and correct copy of the within Response
to Motion of the Huntington National Bank for Relief from Stay and Abandonment was served:

        Via the court’s Electronic Case Filing System on these entities and individuals who are
listed on the court’s Electronic Mail Notice List:


Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Scott D. Fink on behalf of Creditor Eriebank, A Division of CNB Bank, ecfndoh@weltman.com

Glenn E. Forbes on behalf of Debtor Wilson Land Properties, LLC bankruptcy@geflaw.net,
gforbes@geflaw.net;r45233@notify.bestcase.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania,
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank, timothy.palmer@bipc.com,
donna.curcio@bipc.com, kelly.neal@bipc.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company, msikora@sikoralaw.com,
aarasmith@sikoralaw.com;mtroha@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania, nsinn@bdblaw.com,
kslatinsky@bdblaw.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC, atomko@sandhu-law.com,
bk1notice@sandhu-law.com

Michael S. Tucker on behalf of Creditor Citizens Bank, N.A., mtucker@ulmer.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee, maria.d.giannirakis@usdoj.gov

Austin B Barnes, III on behalf of Creditor Tax Ease Ohio, LLC, abarnes@sandhu-law.com,
bk1notice@sandhu-law.com




                                                       /s/ Glenn E Forbes
                                                       Glenn E. Forbes, Esq. (0005513)
                                                       FORBES LAW LLC




18-10514-aih      Doc 61      FILED 10/09/18       ENTERED 10/09/18 12:38:58             Page 2 of 2
